DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The claim objections except for the one(s) being repeated below have been withdrawn in view of the claim amendment. 
The nonstatutory double patenting rejection has been withdrawn in view of the approval of the Terminal Disclaimer filed on 04/22/22.

Terminal Disclaimer
The terminal disclaimer filed on 04/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10805080 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on 04/22/22 have been fully considered but are moot in view of the new ground of rejection presented below.

Claim Objections
Claims 16 is objected to because of the following informalities:  
“the information” in line 6 of claim 16 should read “the accessed information” to make it clear that it is referring to “information” in line 4 of claim 16 and not “the information” in line 6 of claim 14.
Appropriate correction is required.

Allowable Subject Matter
Claim 16 would be allowable if rewritten in independent form (a) to overcome the claim objection set forth above, and (b) to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McTernan (US 20020013897) in view of Wheeler (US 20040030901).

Claim 1, McTernan discloses A system comprising: 
at least one processor; and memory storing instructions that, when executed by the at least one processor, perform operations comprising: 
generating, by a client device, a resource; (e.g. ¶46, 65: A Producer 102 uses the Show Integrator 103a to assemble one or more scenes into a show. The show is then packaged as an ".srf" or "Sorceron Release File" file 102a. This file 102a is a collection of all the resources and data regarding the interaction of these resources needed by the client 108 to recreate a show. Alternatively, producer 102 may forgo packaging the resources as a single file and instead use the Show Integrator to create individual resources and data regarding the interaction of these resources. The terms "show", ".srf" and "resources" will be used interchangeably throughout…The producer uses the Show Integrator to create a show, step 204. The Show Integrator is a stand-alone GUI application used by the producer to assemble various rich media resources in a time variant manner to create a presentation to viewer. The producer organizes resources required for the show and the complete show is packaged by the Show Integrator as an .srf file, step 206)
generating, by the client device, a cryptographic key pair; (e.g. ¶37, 49, 67: The Security Server's encryption system generates encryption/decryption keys, one pair for each resource. A separate encryption key is used to encrypt each resource. A Key Manager creates a record for each resource encrypted to associate each decryption key with the encrypted rich media resource that it is capable of decoding…The Security Server 110 employs a public/private key encryption architecture to encrypt show resources. Public/private key encryption involves the use of a mathematical algorithm to generate public/private key pairs. Data encrypted by a private key can only be decrypted with its corresponding public key. As a corollary, the public key can only be used to successfully decrypt data that has been encrypted by its corresponding private key…The Security Server receives the uploaded data, e.g., resources or .srf files, and generates a public/private key pair, step 216)
associating a public key from the cryptographic key pair with the resource; (e.g. ¶37, 51: The Security Server's encryption system generates encryption/decryption keys, one pair for each resource. A separate encryption key is used to encrypt each resource. A Key Manager creates a record for each resource encrypted to associate each decryption key with the encrypted rich media resource that it is capable of decoding…Upon encryption of each resource, a key manager 110b generates a record in its key management table associating or correlating the newly created public key with the resource identifier for the resource encrypted with the public key's private key)
storing the resource on the client device; and (e.g. ¶51, 68: The Security Server 110 returns the encrypted file to the Show Server 106 initiating the encryption transaction… The newly encrypted data is returned to the Show Server that uploaded it for storage).
adding information about the resource to a resource index. (e.g. ¶51: Upon encryption of each resource, a key manager 110b generates a record in its key management table associating or correlating the newly created public key with the resource identifier for the resource encrypted with the public key's private key)
McTernan does not explicitly disclose but Wheeler discloses wherein the resource is indexed by a value of the public key associated with the resource, such that the resource is discoverable using the value of the public key regardless of a change to the resource (e.g. figs. 19-20, ¶64-65, 135, 145-146: each database record is indexed by a value of an associated public key such that the database record is linked to (discoverable using) the value of the public key regardless of an update (change) to the database record).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wheeler into the invention of McTernan for the purpose of uniquely identifying the document even after an update was performed on the document.

Claim 3, McTernan-Wheeler discloses The system of claim 1, wherein the operations further comprise storing a private key from the cryptographic key pair in at least one of a private store and a key vault. (McTernan, e.g. ¶49-50: The Security Server 110 employs a public/private key encryption architecture to encrypt show resources. Public/private key encryption involves the use of a mathematical algorithm to generate public/private key pairs. Data encrypted by a private key can only be decrypted with its corresponding public key. As a corollary, the public key can only be used to successfully decrypt data that has been encrypted by its corresponding private key. Depending on whether an .srf file or multiple resources are uploaded, the Security Server 110 uses one or more private keys to encrypt the received data using its encryption module 110a.)

Claim 4, McTernan-Wheeler discloses The system of claim 1, (see above) and does not explicitly disclose but Wheeler discloses wherein associating the public key with the resource comprises adding the public key to the resource (e.g. ¶24: combining of the public key with the security profile).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wheeler into the invention of McTernan for the purpose of providing a reliable link between the public key and the resource (Wheeler, ¶24).

Claim 5, McTernan-Wheeler discloses The system of claim 1, wherein associating the public key with the resource comprises adding information about the public key to metadata associated with the resource. (McTernan, e.g. ¶51: Upon encryption of each resource, a key manager 110b generates a record in its key management table associating or correlating the newly created public key with the resource identifier for the resource encrypted with the public key's private key).

Claim 6, McTernan-Wheeler discloses The system of claim 1, wherein the resource comprises at least one of a document; a web page; a spreadsheet; a presentation; ACTIVE. 125009164.0131Docket No. MST-0277-O1-US-CON-O1 / 400865-US-CNT a data structure; a file; and an application (McTernan, e.g. ¶46, 65: A Producer 102 uses the Show Integrator 103a to assemble one or more scenes into a show. The show is then packaged as an ".srf" or "Sorceron Release File" file 102a. This file 102a is a collection of all the resources and data regarding the interaction of these resources needed by the client 108 to recreate a show. Alternatively, producer 102 may forgo packaging the resources as a single file and instead use the Show Integrator to create individual resources and data regarding the interaction of these resources. The terms "show", ".srf" and "resources" will be used interchangeably throughout…The producer uses the Show Integrator to create a show, step 204. The Show Integrator is a stand-alone GUI application used by the producer to assemble various rich media resources in a time variant manner to create a presentation to viewer. The producer organizes resources required for the show and the complete show is packaged by the Show Integrator as an .srf file, step 206).

Claim 7, McTernan-Wheeler discloses The system of claim 1, wherein the operations further comprise providing the public key, wherein providing the public key comprises at least one of sending the public key to a requestor device; and publishing the public key (McTernan, e.g. ¶68: the Security Server forwards a copy of the public key used to decrypt the show along with the key/identifier record to the Central Server, step 224…The Central Server generates a copy of each public key and its key/identifier record and transmits it to each Security Server in the distribution network, step 228. In this manner, each Security Server is capable of providing keys to requesting clients for any show or resource by querying its key manager with a unique show or resource identifier and retrieving the appropriate public key to allow decryption). 

Claim 14, this claim is rejected for similar reasons as in claim 1.

Claim 15, McTernan-Wheeler discloses The method of claim 14, further comprising sending the public key to a remote device. (McTernan, e.g. ¶68: the Security Server forwards a copy of the public key used to decrypt the show along with the key/identifier record to the Central Server, step 224…The Central Server generates a copy of each public key and its key/identifier record and transmits it to each Security Server in the distribution network, step 228. In this manner, each Security Server is capable of providing keys to requesting clients for any show or resource by querying its key manager with a unique show or resource identifier and retrieving the appropriate public key to allow decryption). 
	
Claim 20, this claim is rejected for similar reasons as in claim 6.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McTernan (US 20020013897) in view of Wheeler (US 20040030901) and further in view of Zhang (US 20190238550).

Claim 2, McTernan-Wheeler discloses The system of claim 1, (see above) and does not appear to explicitly disclose but Zhang discloses wherein the information about the resource comprises information identifying an actual location of the resource. (e.g. ¶54, 112: each account is defined by a pair of keys: a private key and a public key. An account is indexed by an address, and the address is derived from a public key. The one-way encryption algorithm is used to calculate a 20-byte address for the public key as an account address…an account attribute acquisition sub-module configured to acquire, according to the account address of the target account, an account attribute corresponding to the account address of the target account from a blockchain).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Zhang into the invention of McTernan-Wheeler combination for the purpose of recording an address for locating a resource thereby increasing the flexibility of the system in managing and locating a resource.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20060010323) in view of Wheeler (US 20040030901).

Claim 8, Martin discloses A system comprising: 
at least one processor; and memory storing instructions that, when executed by the at least one processor, perform operations comprising: 
retrieving, at a client device, a public key associated with a resource; (e.g. ¶77: retrieving the public key for including in a request for the document)
generating, by the client device, a request for the resource, wherein the request for the resource comprises the public key; (e.g. ¶77-78: generating the request for the document where the request includes the public key)
sending the request for the resource to a resource host; and (e.g. ¶77-78: sending the request for the document to the repository)
in response to sending the request, receiving the resource at the client device. (e.g. ¶77-78: receiving the document)
Martin does not appear to explicitly disclose but Wheeler discloses wherein the resource is indexed by a value of the public key associated with the resource, such that the resource is discoverable using the value of the public key regardless of a change to the resource (e.g. figs. 19-20, ¶64-65, 135, 145-146: each database record is indexed by a value of an associated public key such that the database record is linked to (discoverable using) the value of the public key regardless of an update (change) to the database record).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wheeler into the invention of Martin for the purpose of uniquely identifying the document even after an update was performed on the document.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20060010323) in view of Wheeler (US 20040030901) and further in view of McTernan (US 20020013897).

Claim 9, Martin-Wheeler discloses The system of claim 8, (see above) and does not appear to explicitly disclose but McTernan discloses wherein the operations further comprise performing at least one validation operation on the resource (e.g. ¶60, 67, 68: This key pair is unique in that files encrypted with the generated private key may only be decrypted by its associated public key and no other public or private key. Similarly, a file is irretrievably encrypted if the public key associated with the private key used to encrypt the file is lost or misplaced…each Security Server is capable of providing keys to requesting clients for any show or resource by querying its key manager with a unique show or resource identifier and retrieving the appropriate public key to allow decryption).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McTernan into the invention of Martin-Wheeler for the purpose of decrypting the encrypted resource for use (McTernan, e.g. ¶77)

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20060010323) in view of Wheeler (US 20040030901) in view of McTernan (US 20020013897) and further in view of Spalka (US 20110179286).

Claim 10, Martin-Wheeler-McTernan discloses The system of claim 9, (see above) and does not appear to explicitly disclose but Spalka discloses wherein the at least one validation operation comprises validating a digital signature of the resource using the public key (e.g. ¶29: retrieving a digital signature of the data stored in the first database along with the data and verifying the digital signature using the public key of the first user. Thus, the public key of the first user has two purposes. First, it is used as an identifier for the user's data in the database. Second, it is used in order to verify for example the integrity of the user's data by applying the user's public key to the digital signature of the data).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Spalka into the invention of Martin-Wheeler-McTernan for the purpose of verifying the integrity of the user's data (Spalka, ¶29).

Claim 12, Martin-Wheeler-McTernan discloses The system of claim 9, (see above) and does not appear to explicitly disclose but Spalka discloses wherein the operations further comprise providing validation information about the resource (e.g. ¶29: retrieving a digital signature of the data stored in the first database along with the data and verifying the digital signature using the public key of the first user).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Spalka into the invention of Martin-Wheeler-McTernan for the purpose of verifying the integrity of the user's data (Spalka, ¶29).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20060010323) in view of Wheeler (US 20040030901) in view of McTernan (US 20020013897) and further in view of Kumagai (US 20050081037).

Claim 11, Martin-Wheeler-McTernan discloses The system of claim 9 (see above) and does not explicitly disclose but Kumagai discloses wherein the at least one validation operation comprises evaluating a least one of a certificate associated with the resource and a certificate revocation list. (e.g. ¶8-9: authenticating the public key certificate associated with the electronic document)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kumagai into the invention of Martin-Wheeler-McTernan for the purpose of authenticating the legality of the electronic document (Kumagai, ¶9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20060010323) in view of Wheeler (US 20040030901) and further in view of Falkenburg (US 20160357537). 

Claim 13, Martin-Wheeler discloses The system of claim 8 (see above) and does not explicitly disclose but Falkenburg discloses wherein the operations further comprise: retrieving domain information associated with the public key; and identifying the resource host using the domain information (e.g. ¶18-19, 22, 24: retrieving the list of domains and identifying the well-known location of each domain specified in the list to download the file signed using the private key of the domain).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Falkenburg into the invention of Martin-Wheeler for the purpose of retrieving a signed file (Falkenburg, ¶22).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McTernan (US 20020013897) in view of Wheeler (US 20040030901) and further in view of Kumagai (US 20050081037).

Claim 17, McTernan-Wheeler discloses The method of claim 14 (see above) and does not explicitly disclose but Kumagai discloses generating a certificate using the cryptographic key pair. (e.g. ¶5-7: generating the public key certificate using the cryptographic key pair)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kumagai into the invention of McTernan-Wheeler for the purpose of authenticating the legality of the electronic document (Kumagai, ¶9).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McTernan (US 20020013897) in view of Wheeler (US 20040030901) and further in view of Spalka (US 20110179286).

Claim 18, McTernan-Spalka discloses The method of claim 14, (see above) and does not appear to explicitly disclose but Spalka discloses generating a digital signature for the resource using a private key (Spalka, e.g. ¶45, 150: a digital signature for data which is to be deposited into a database is generated using the private key of the cryptographic key pair).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Spalka into the invention of McTernan-Wheeler for the purpose of allowing authentication of the data (Spalka, ¶45).

Claim 19, McTernan-Wheeler-Spalka discloses The method of claim 18, further comprising providing the public key, wherein the providing of the public key comprises at least one of: sending the public key to a requestor device; and publishing the public key. (McTernan, e.g. ¶68: the Security Server forwards a copy of the public key used to decrypt the show along with the key/identifier record to the Central Server, step 224…The Central Server generates a copy of each public key and its key/identifier record and transmits it to each Security Server in the distribution network, step 228. In this manner, each Security Server is capable of providing keys to requesting clients for any show or resource by querying its key manager with a unique show or resource identifier and retrieving the appropriate public key to allow decryption). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


US 6775382 discloses the certificate authority stores the intended recipient's public key or other identifier and private information about the recipient such as the recipient's mother's maiden name and social security number in a database indexed using the public key.

US 20140156677 discloses usage data records indexed by the Public key.

US 20020026575 discloses recording the public key associated with an account in a record of the account and indexing the record of the account in an account database by the public key.

US 20130163754 discloses link information L(x) is information indicating whereabouts of the data such as a URL, a file name or the like, and herein the link information L (x) means information indicating the location where the encrypted image x is stored in the secure storage.


Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436